Citation Nr: 1026146	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-23 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected dyshidrosis of the hands and feet, tinea pedis, and 
tinea versicolor of the upper anterior chest, upper back, and 
neck, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which continued the 30 percent rating then in effect 
for the Veteran's service-connected skin disorder.  

The Board does note that review of the Veteran's claims file 
shows that the Veteran in January 1991 sought an increased rating 
for his service-connected skin disorder.  At that time, the 
disorder was rated as 10 percent disabling.  An August 1991 
rating decision denied the Veteran's claim, and he thereafter 
perfected an appeal to the Board.  A November 1992 rating 
decision continued the 10 percent rating, and a February 1993 
rating decision increased the rating from 10 percent to 30 
percent.  A March 1993 notice letter informed the Veteran that 
this was considered a grant of all benefits sought, and informed 
him that he had 60 days to notify VA if he wished to appeal this 
decision.  He did not.  

The Board observes that under AB v. Brown, 6 Vet. App. 35 (1993), 
where a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, and a subsequent RO 
decision assigns a higher rating, but less than the maximum 
available benefit, the pending appeal is not abrogated.  However, 
as the February 1993 rating action and notice of it took place 
before the AB case was decided, the findings set out in the AB 
case are not here applicable.  Thus, this matter arises from the 
Veteran's increased rating claim for his service-connected skin 
disorder, received by VA in February 2007.


FINDINGS OF FACT

1.  The service-connected skin disability, characterized as 
dyshidrosis of the hands and feet, tinea pedis, and tinea 
versicolor of the upper anterior chest, upper back, and neck, is 
not shown to involve more than 40 percent of the entire body or 
its exposed surfaces or otherwise to require constant or near-
constant systemic therapy such as the usage of corticosteroids or 
other immunosuppressive drugs during the past 12-month period.  

2.  Lichen planus is not a service-connected disorder.  


CONCLUSIONS OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected dyshidrosis of the hands and 
feet, tinea pedis, and tinea versicolor of the upper anterior 
chest, upper back, and neck are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. Part 4, 
§§ 4.7, 4.118 including Diagnostic Codes 7806 and 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In this case, the RO did provide the appellant with notice in 
March 2007, prior to the initial decision on the claim in August 
2007.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal would 
not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The March 2007 notice letter 
notified the Veteran that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of 
the types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing his 
entitlement to increased compensation.  Specifically, he was 
informed in the March 2007 letter of types of evidence that might 
show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and tests; 
and, statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner the 
disability had become worse.  The March 2007 letter also listed 
examples of evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

The March 2007 letter further informed the Veteran that, should 
an increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the March 2007 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2007 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the March 2007 letter stated that it was his 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim.  He has not informed VA of any existing records 
which may be helpful in the adjudication of his claim, and VA is 
not on notice of any evidence needed to decide the claim which 
has not been obtained.  

In addition, the Veteran was afforded a VA examination in April 
2007 in connection with his claim for an increased evaluation.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the April 2007 VA examination 
obtained in this case is adequate, as it is predicated on a 
review of the claims file and all pertinent evidence of record as 
well as on a physical examination and fully addresses the rating 
criteria that are relevant to rating the disability in this case.

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  
VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC) in June 2008 and a supplemental SOC 
(SOC) in June 2009, which informed them of the laws and 
regulations relevant to the Veteran's claim.  The Board concludes 
the Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.  Hence, there is no 
error or issue that precludes the Board from addressing the 
merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

The relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

At the onset the Board notes that, while the claim was pending on 
appeal, the applicable rating criteria for skin disorders, 38 
C.F.R. § 4.118, were revised effective October 23, 2008.  See 73 
Fed. Reg. 54, 710 (Sept. 23, 2008).  However, as set forth in the 
Federal Register, the revised criteria apply to all applications 
for benefits received by VA on or after the effective date of 
October 23, 2008.  See 73 Fed. Reg. 54, 710 (Sept. 23, 2008).  
Because the Veteran's claim was received prior to October 23, 
2008, the revised criteria are not for application in this case.

In this case, the Veteran's service-connected variously described 
skin disorder (which includes dyshidrosis, tinea pedis, and tinea 
versicolor), which affects several parts of his body, is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 and 7813.  Under Diagnostic Code 
7806, a 30 percent rating is warranted for 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period 
warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).

Diagnostic Code 7813 instructs that dermatophytosis, including 
tinea pedis, should be rated as disfigurement of the head, face 
or neck under Diagnostic Code 7800; scars under Diagnostic Codes 
7801-7805; or dermatitis under Diagnostic Code 7806, depending 
upon the predominant disability.  In this case, the Veteran's 
tinea pedis is rated under Diagnostic Code 7806.

In the alternative, a disability rating may be warranted under 
Diagnostic Code 7800 for disfigurement of the head, face, or 
neck; or under Diagnostic Codes 7801-7805 for scars, depending 
upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805.

Under Diagnostic Code 7800, a skin condition with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement, is 
rated 50 percent disabling.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are:

A scar 5 or more inches (13 or more cm.) in length; a scar at 
least one-quarter inch (0.6 cm.) wide at the widest part; the 
surface contour of a scar is elevated or depressed on palpation; 
a scar is adherent to underlying tissue; the skin is hypo-or 
hyper-pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
the underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.); or the skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. cm.).

As noted, the Veteran sought an increased rating for his service-
connected skin disorder in February 2007.  See letter from his 
representative.  With this claim, the Veteran submitted 
photocopies of a January 2007 treatment note supplied by his 
private dermatologist, Dr. S.H.  In this note, the doctor 
indicated that he was treating the Veteran for lichen planus.  
The Board here observes that service connection has not been 
granted for this particular skin disorder.  Also provided at that 
time was a photocopy of a prescription form issued by Dr. S.H, 
also dated in January 2007, for Naftin cream.  

In February 2007, the Veteran submitted to VA duplicate copies of 
the private medical evidence he submitted in January 2007.  He 
also submitted several other prescription records, dated in 2006 
and 2007, for creams, ointments, and shampoo.  

Review of an April 2007 VA skin disease examination shows that 
the Veteran was being examined subsequent to his seeking an 
increased rating for skin conditions listed as dyshidrosis of the 
hands and feet, tinea pedis of the feet, and tinea versicolor of 
the chest, back, and neck.  The examiner acknowledged his review 
of private medical records on file, including those relating to 
treatment for lichen planus.  The examiner mentioned that the 
Veteran brought to the examination several of his prescribed 
medications, including Naftin cream, Triamcinolone, Ketaconazole 
shampoo, Ciclopiorpox, and hydrocortisone cream.  

The Veteran informed the examiner that he had used these various 
medications for years but that, despite their use, he continued 
to experience itching and scratching all the time.  He denied any 
adverse affects from the treatments.  The Veteran added that his 
skin problems had not affected his ability to work, as a benefits 
counselor/service officer, for a period of 30 years.  The 
examiner commented that it did not seem as if the Veteran had had 
an infection of the skin in the past year.  No indication of 
light treatment was noted.  

Examination showed the Veteran's skin to be soft and supple 
except for his hands and feet.  The Veteran brought to the 
examiner's attention darkened areas which were likely prior 
lesions on the left arm, lateral hips, and back.  The examiner 
commented that no active lesions, redness, warmth or other 
evidence of active infection or inflammatory process were present 
on examination.  The Veteran informed the examiner that 
medication alleviated the redness.  The Veteran had dry peeling 
skin between his toes without maceration or skin breakdown.  The 
skin on the soles and sides of the feet was slightly raised and 
scaly without open areas, ulcerations, or inflammation.  The 
dorsal surfaces of the hands were dry and rough and much darker 
in color, described as almost being black when compared to normal 
medium brown skin.  The groin area was reported to be healed.  
The examiner added that she could not see any scalp lesions, and 
that the Veteran had a full growth of hair.  

The examiner rendered diagnoses of dysdrosis/eczema of both the 
hands and the feet.  The condition was described as being stable 
and involving 20 percent of the total skin surface, with 10 
percent being exposed.  Tinea pedis was also noted, described as 
stable with medication use, and encompassing 10 percent of the 
total skin surface, with 0 percent exposed.  In addition, a 
diagnosis of tinea versicolor was provided, noted to be well 
controlled, with no lesions found on examination.  This disorder 
was reported to involve 0 percent of the Veteran's skin surface.  
Finally, the examiner provided a diagnosis of lichen planus, 
involving 30 percent of the skin surface, with less than five 
percent exposed.  

The examiner provided a detailed description pertaining to the 
symptomatology of lichen planus.  It was noted to typically 
affect the skin, nails, mucous membranes (especially the mouth), 
and the vulva and penis.  On the skin it was noted to most 
commonly be demonstrated as an eruption of shiny, flat, 
polygonal, violaceous papules.  She added that the lesions were 
rarely asymptomatic, and that most people experienced purities, 
which could be severe.  The examiner also pointed out that the 
lesions could become extremely painful if they ulcerated or 
eroded.  She noted that from review of clinical references lichen 
planus was not caused by other skin disorders, such as eczema or 
tinea.  The examiner concluded by observing that it did not seem 
that the Veteran had experienced an infection of the skin in the 
past year, and she could find no where in the record that the 
Veteran had undergone light treatments.  

In March 2007, the Veteran submitted private medical records 
which reflected treatment afforded him by Dr. S.H.  These records 
are dated from 2005 to 2007 and show that tinea pedis was 
diagnosed in April 2006 and January 2007.  None of these records 
reflects percentages of the Veteran's body affected by skin-
related disorders.  

Considering the evidence of record in light of the applicable 
rating criteria, the Board finds that an increased rating for the 
service-connected skin disability is not warranted in this case.

The service-connected skin disability, characterized as 
dyshidrosis of the hands and feet, tinea pedis, and tinea 
versicolor of the upper anterior chest, upper back, is currently 
manifested by dysdrosis/eczema of the hands and feet, tinea 
pedis, and tinea versicolor.  The April 2007 VA skin diseases 
examination report showed no active lesions, redness, warmth, or 
other evidence of active infection or inflammatory process.  
These findings clearly are not productive of active 
manifestations which would warrant the assignment of a rating in 
excess of 30 percent.  Clearly, even considering the Veteran's 
recent assertions, a disability picture reflective of dermatitis 
or eczema affecting more than 40 percent of the entire body or 
exposed surfaces, necessary for the assignment of a rating in 
excess of 30 percent, is not shown by the evidence in this case.

Further, the service-connected skin disorder is not shown to 
require constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the past 
12-month period.  Also, the Board finds that Diagnostic Codes 
7801-7805 are not applicable in this case because the evidence 
does not show that the Veteran suffers from any scarring.  

Based on these findings, the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for the 
service-connected skin disability.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert.

The Board has also considered referral for extra-schedular 
consideration.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected skin 
disability is inadequate.  The Board further observes that, even 
if the available schedular evaluation for the disability is 
inadequate (which it manifestly is not), there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.  The record does not show that the Veteran has required 
frequent hospitalizations for his service-connected disability 
(in fact, none have been reported) or that the disability 
markedly impacts his ability to work.  As noted in the course of 
the April 2007 VA examination the Veteran reported being 
employed, in the same position for 30 years.  Therefore, the 
Board finds that the criteria for submission for assignment of 
extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) is 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to rating in excess of 30 percent for the service-
connected dyshidrosis of the hands and feet, tinea pedis, and 
tinea versicolor of the upper anterior chest, upper back, and 
neck is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


